308 N.Y. 1044 (1955)
In the Matter of the Application of Inter-City Associates, Inc., Appellant, to Quash Subpna Duces Tecum in a Proceeding Entitled The People of the State of New York
v.
John Doe. The People of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued June 6, 1955.
Decided June 10, 1955
Samuel L. Meltz for appellant.
T. Vincent Quinn, District Attorney (Lawrence Peirez and Eugene S. McQuade of counsel), for respondent.
CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ., concur.
*1044Per Curiam.
Inasmuch as this application to quash a subpna duces tecum was made in the Supreme Court, it is a civil proceeding, and is accordingly appealable (People v. "Doe" [Byk], 247 A.D. 324, affd. 272 N.Y. 473; Matter of Ryan [Hogan], 306 N.Y. 11; Civ. Prac. Act, § 588, subd. 1, par. [a]).
The Appellate Division has dismissed the appeal, but in its opinion stated that if it "had jurisdiction to entertain the appeal *1045 on the merits, it would affirm the order". We agree that the Special Term order should be affirmed (Matter of Manning v. Valente, 272 A.D. 358, affd. 297 N.Y. 681; Matter of Mohawk Overall Co., 210 N.Y. 474, motion to dismiss granted 235 U.S. 685).
Accordingly, the order of the Appellate Division should be reversed and that of Special Term affirmed, with directions to Special Term to fix a new return date.
Ordered accordingly.